 

LANKLER SIFFERT & WOHL LLP

ATTORNEYS AT LAW

500 FIFTH AVENUE

 

New YORK, N.Y. 10110-3398 TELE ME (ets) 921-8398
WWW.LSWLAW.COM
December 20, 2019
SO ORDERED
VIA ECF
| DEC 3 0 2019 ies B. Dorwk

The Honorable George B. Daniels EGRG DANIELS

United States District Court @EY

ue ITED STATES DISTRICT JUDGE
Southern District of New York cl

500 Pearl Street
New York, NY 10007

Re: Request for a briefing schedule on consent in United States v. Carl Van Putten,
04-cr-803 (GBD)

Dear Judge Daniels:

We represent Carl Van Putten in the above-captioned matter and have filed on Mr. Van

Putten’s behalf a Motion for a Reduced Sentence Under the First Step Act (ECF Nos. 60, 62) (“First
Step Act Motion”).

We have consulted with the Government, and respectfully and jointly request that the Court
set the briefing schedule for the First Step Act Motion as follows:

1. March 13, 2020 as the due date for the Government’s opposition; and
2. April 14, 2020 as the due date for Mr. Van Putten’s reply.

Respectfully submitted,

/s/ Lise Rahdert

Lise Rahdert

Lankler Siffert & Wohl LLP
500 Fifth Avenue

New York, NY 10110

(212) 921-8399

Attorney for Carl Van Putten

Cc: All counsel of record via ECF

 
